Case 3:19-cr-00218-HES-JRK Document 19 Filed 12/18/19 pagh oP IN NoGOURT

[2/)9/19

CLERK. U S. DISTRICT COURT

MID'*_E DISTRI
UNITED STATES DISTRICT COURT JACKSONVILLE TORDe

MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION
UNITED STATES OF AMERICA
vs. | CASE NO. 3:19-cr-218-J-20JRK

ROMEO XAVIER LANGHORNE

 

NOTICE OF ACCEPTANCE OF GENERAL DISCOVERY
Defendant, ROMEO XAVIER LANGHORNE, by and through his undersigned

counsel, hereby gives notice of his acceptance of general discovery pursuant to the Court's

Standing Order regarding discovery. : |
By: G20

Attorney for Defendant

 

CERTIFICATE OF SERVICE
| HEREBY CERTIFY that a copy of the foregoing has been furnished to Laura Cofer
Taylor, Assistant United States Attorney, 300 North Hogan Street, Suite 7-100,

Jacksonville, Florida 32202-4270, by hand, this } ( day of December, 2019.

C24

Attorney for Defendant

 

 

 
